Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the description of the curved base surfaces is ambiguous.  In claim 1 line 5, it is suggested to change "the curved base surfaces may radii of curvature" to
-- the curved base surfaces have radii of curvature--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5)	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 310 (JP  2003-165310) in view of Japan 813 (JP 2000-225813) and German 798 (DE 102014216798).
	Japan 310 discloses a pneumatic tire having a tread comprising a circumferential groove comprising protrusions 20 arranged at intervals in the circumferential direction to block flow of air to suppress noise deterioration due to air column resonance; "pockets" thereby being formed between the protrusions 20.  The protrusions are provided with a trapezoidal structure so that the length of the protrusion increases from length L1 (e.g. L1 = 2-6 mm) at the top of the protrusion to length L0 at the bottom of the protrusion to increase strength of the protrusion and prevent cracking.  The protrusion 20 smoothly connects to the bottom of the circumferential groove with a bottom arc portion R.  See FIGURE 1B, machine translation.  Japan 310 is silent as to a numerical range for the radius of arc portion R.
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide the protrusions (bridge structures) in the circumferential groove of Japan 310's tire tread such that each bottom arc portion R (curved transition surface) has a radius of 2.0 to 4.0 mm [claim 1], about 3.0 mm [claim 2] since Japan 813 teaches providing a protrusion (bridge structure) in a groove of a tire tread such a bottom rounded portion 12B (curved transition surface) has a radius R of at least 2 mm so that stress concentration is alleviated and absorbed by the rounded portion to prevent cracks [FIGURE 3, paragraph 12].   
curved bottom surface (curved base surface) having a radius of 4.0 to 8.0 mm [claim 1], about 6.0 mm [claim 3] since German 798 teaches providing a circumferential groove in a tire tread with a curved bottom surface (curved base surface) having a radius R1 of 4.0 to 7.0 mm to prevent cracks [FIGURE 1, machine translation].
	When Japan 310's circumferential groove is modified by Japan 813 and German 798 as explained above, the modified circumferential groove comprises each contoured "pocket" having curved transition surfaces separating the protrusions (bridge structures) from curved bottom surfaces (curved base surfaces) of the pocket as set forth in
claim 1.  
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2022